Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/739,937 filed on January 10, 2020.
Applicant filed an amendment on October 12, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on July 12, 2022.  Applicant has amended claims 4, 9, 12-16 and 18-21. 
Claims 1-21 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on October 12, 2022 have been fully considered.
With respect to objection to claims 2, 4 and 9 for matters of informalities, in view of amendments made to said claims, objections to the above-mentioned claims are hereby withdrawn.
With respect to rejection of claims 12-14 and 16 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, in view of amendments made to said claims, rejection of claims 12-14 and 16 under 35 U.S.C. 112(d) is hereby withdrawn.
With respect using a “means for applying a pattern” in claim 10, which invokes 35 U.S.C. 112(f), applicant, on pp. 6-7 of arguments/remarks has argued that:
“As described below, the applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
As stated in paragraph [0017], "[t]he system 20, 120, 220 includes a light-intensity pattern element 32 between the light emitter 30 and the exit window 24 and designed to apply a pattern 34 in the intensity of light across the field of illumination FOI" (emphasis added). Thus, the claimed "means for applying a pattern" are implicitly disclosed by the structure referred to as the "pattern element" that is repeatedly shown and described throughout the application. As stated in paragraph [0018], the pattern element 32 may be a component of the optical element 26.” (underlined sections emphasized by the Examiner).

Firstly, “means for applying a patter” satisfies the three-prong requirement as stated in MPEP 2181 and therefore it invokes 35 U.S.C. 112(f).
Secondly, based on Applicant’s own admission (see the above extracted from p. 6 of Applicant’s arguments/remarks), “means for applying a pattern” is not explicitly, but rather implicitly, disclosed by the structure referred to as the “pattern element” where the “element” is itself a generic placeholder (See MPEP 2181) which invokes 35 U.S.C. 112(f).
Thirdly, based on Applicant’s own admission (see the above extracted from p. 6 of Applicant’s arguments/remarks), “the pattern element 32 may be a component of the optical element 26” (emphasis added). Therefore, pattern element 32 is not necessarily a component of optical element 26 and, as such, does not exclude use of non-structural elements that “applies a pattern 34 in the intensity of light across the field of illumination.”
At least for any one of the above reasons, interpretation of “means for applying a pattern” under 35 U.S.C. 112(f) and resulting rejection of claim 10 under 35 U.S.C. 112(b) is maintained as indicated below.
On p. 8 of the Applicant's arguments/remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Bartlett, US 2017/0328989 A1 (Bartlett) in view of Ishio, US 2016/0313447 A1 (Ishio), Applicant argues that:
“In rejecting claim 1, the examiner asserts that Bartlett discloses a light-intensity pattern element between the light emitter and the exit window and designed to apply a pattern in the intensity of light across the field of illumination. Specifically, the examiner asserts that the abstract, paragraph [0039], FIG. 3, and "pattern 300" of Bartlett disclose the claimed light-intensity pattern element. It is respectfully suggested that this assertion is incorrect. 
The claimed light-intensity pattern element is a structural element, as shown and described throughout the subject application. Conversely, "pattern 300" of Bartlett is not a structural element.”

	As argued in the above, based on Applicant’s own arguments/remarks, pattern element 32 is not necessarily a component of optical element 26 and, as such, does not exclude use of non-structural elements that applies a pattern in the intensity of light across the field of illumination. Therefore, even if, arguendo, we accept Applicant’s allegation that pattern 300 of Bartlett is not a structural element, which is not acquiesced by the Examiner, there is nothing in the claim that would preclude use of non-structural element to correspond the “pattern element” because pattern 300 of Bartlett performs the same function of applying a pattern in the intensity of light across the field of illumination and, as such pattern 300 of Bartlett is equivalent to the claimed “pattern element” – see MPEP 2183:
Factors that will support a conclusion that the prior art element is an equivalent are:
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985).
(B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).

Applicant’s remaining arguments, raise similar arguments and are not persuasive.
The Examiner maintains his rejection of claims 1-21 under 35 U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for applying a pattern” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, claim 10 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, claims 12-16, 18-19 and 21 which depend, directly or indirectly, from claim 10 and, therefore, carry the limitations of their base claim are rejected for the same reason as indicated in the above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, US 2017/0328989 A1 (Bartlett) in view of Ishio, US 2016/0313447 A1 (Ishio).
With respect to claim 1, Bartlett discloses a Lidar system [par. 29], comprising: a photodetector [par. 36, FIG. 1, element 111] having a field of view [par. 32]; a light emitter [par. 36, FIG. 1, laser 101]; an exit window [FIG. 1, laser 101 housing has a window, not explicitly stated, but obviously implied because without a window the light beam emitter by the laser will be reflected back into the housing] positioned to transmit light from the light emitter into a field of illumination overlapping the field of view [FIG. 1, FOV comprises objects 113 and 105 covered by the field on illumination of laser 101 – see also FIG. 3, par. 39]; and a light-intensity pattern element [abstract, par. 39, FIG. 3, pattern 300] between the light emitter and the exit window and designed to apply a pattern in the intensity of light across the field of illumination [par. 40 – ref. to spatial light modulators having digital micromirror devices (DMDs)]. While Bartlett discloses all the limitations of claim 1, Bartlett does not explicitly disclose an exit window. However, Ishio discloses an exit window positioned to transmit light from the light emitter into a field of illumination [FIG. 2, light beam exiting the enclosure 10]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Bartlett with Ishio with the motivation to devise a distance measurement device mountable in a vehicle that can measures a distance from an object existing in surroundings [Ishio: abstract].
With respect to claim 5, Bartlett in view of Ishio, disclose all the limitations of claim 1. Furthermore, Ishio discloses the system further comprising a monolithic lens having a light-shaping region, the light-intensity pattern element is fixed to the light-shaping region [FIG. 2, elements 13 and 14]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Bartlett in view of Ishio, disclose all the limitations of claim 1 and further discloses the system further comprising a monolithic lens having a light-shaping region, the light-intensity pattern element is fixed to the light-shaping region [par. 32].
With respect to claim 7, Bartlett in view of Ishio, disclose all the limitations of claim 1 and further discloses the system further comprising an optical element having a light-shaping region including an array of liquid-crystal pixels, the array of liquid-crystal pixels being the light-intensity pattern element [par. 31].
	
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Ishio, as applied to claim 1, and further in view of Cohen et al., US 2018/0095165 A1 (Cohen)
With respect to claim 2, Bartlett in view of Ishio, disclose all the limitations of claim 1. But Bartlett and Ishio, alone or in combination, do not explicitly disclose the system further comprising a computer having a processor and a memory instructions executable by the processor to normalize an intensity profile of data specifying light detected by the photodetector to remove the pattern applied by the light-intensity pattern element. However, Cohen discloses the system further comprising a computer [par. 56] having a processor [par. 56] and memory instructions [par. 56] executable by the processor to normalize an intensity profile of data specifying light detected by the photodetector to remove the pattern applied by the light-intensity pattern element [FIG. 2B, pars. 34 – see also par. 40-42]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartlett and Ishio with Cohen with the motivation to devise a lidar system to capture the light from illumination patterns reflecting off objects within the sensor's field of view and to filter out erroneous readings caused by light reflecting off multiple surfaces to result in a more accurate distance measurement [Cohen: abstract].
With respect to claim 3, Bartlett, Ishio and Cohen, in combination, disclose all the limitations of claim 2. Furthermore, Cohen discloses wherein the memory stores instructions executable by the processor to compare light intensity specified by the normalized data with a threshold. [par. 30]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claim 4, Bartlett in view of Ishio disclose all the limitations of claim 1. Furthermore, Cohen discloses the system further comprising a computer having a processor and memory storing instructions executable by the processor [see the above rejection of claim 2]. And Ishio discloses the system to compare an intensity profile of data specifying light detected by the photodetector with the pattern applied to the field of illumination by the light-intensity pattern element [par. 57]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claim 9, Bartlett in view of Ishio disclose all the limitations of claim 1. Furthermore, Cohen discloses the system further comprising a computer having a processor and a memory storing instructions executable by the processor [see the above rejection of claim 2] to control the pattern applied to the intensity of light with an array of micro lenses, and to compare an intensity profile of data specifying light detected by the photodetector with the pattern applied by the array of micro lenses [par. 25, claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Ishio, as applied to claim 1, and further in view of Ferreira et al., US 2020/0284883 A1 (Ferreira).
With respect to claim 8, Bartlett in view of Ishio, disclose all the limitations of claim 1. But Bartlett and Ishio, alone or in combination, do not explicitly disclose wherein the light-intensity pattern element is a variable optical attenuator. However, Ferreira discloses wherein the light-intensity pattern element is a variable optical attenuator [par. 1907]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartlett and Ishio with Ferreira with the motivation to devise a lidar system with at least two lens arrays to improve the accuracy of the system [Ferreira: abstract, par. 7].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett.
With respect to claim 10, Bartlett discloses a Lidar system [par. 29], comprising: a photodetector having a field of view [par. 36, FIG. 1, element 111]; an optical element [FIG. 1, element 103, par. 35] having a light-shaping region [FIG. 1, par. 35 – combination of mirror 103 and rotating mount 106]; a light emitter aimed at the light-shaping region [FIG. 1, laser 101]; an exit window [FIG. 1, laser 101 housing has a window, not explicitly stated, but obviously implied because without a window the light beam emitter by the laser will be reflected back into the housing] positioned to transmit light from the light-shaping region into a field of illumination overlapping the field of view [FIG. 1, FOV comprises objects 113 and 105 covered by the field on illumination of laser 101 – see also FIG. 3, par. 39]; and means for applying a pattern [par. 28: “scan patterns result from mechanically rotating a laser or from mechanically rotating a mirror reflecting light from a laser or reflecting light received from a collimating lens fed by a laser”] in the intensity of light across the field of illumination [par. 28]. 

Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen.
With respect to claim 11, Cohen discloses a computer [par. 56] comprising a processor [par. 56] and a memory [par. 56] storing instructions [par. 56] executable by the processor to: activate a light emitter to emit light [par. 4, FIG. 1A, element 102] the emitted light traveling through an exit window [FIG. 1A, window on the right-hand wall of container 100 (not explicitly shown but understood)], the light traveling through the exit window having an intensity pattern [abstract, par. 3] across a field of illumination overlapping a field of view of [abstract, par. 5, FIG. 1A] a photodetector [FIG. 1A, detector 104]; receive data from the photodetector indicating detection of light from the light emitter that was reflected in the field of view [FIG. 1A, par. 29] the data specifying an intensity profile [FIG. 1B, par. 34 – see also FIG. 2C, par. 37]; and normalize the data from the photodetector to remove the intensity pattern of the light emitted by the light emitter [pars. 34-37].
With respect to claim 12, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 11 and further discloses the processor to actuate a light-intensity pattern element to control the intensity pattern of the light traveling through the exit window [FIG. 1A – see comments in the above rejection of claim 11].
With respect to claim 13, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 11 and further discloses the processor to compare the intensity profile of the data with the intensity pattern of the light traveling through the exit window [FIGS. 2C-2E, pars. 37-39].
With respect to claim 15, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 13 and further discloses the limitation to compare the intensity profile of the data with the intensity pattern generated by the micro lenses [par. 25].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as applied to claim 11, in view of Bartlett.
With respect to claim 14, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim [[10]] 11. But Cohn is silent about the limitation to adjust an array of micro lenses to control the intensity pattern of the light traveling through the exit window. But Bartlett discloses the limitation to adjust an array of micro lenses to control the intensity pattern of the light traveling through the exit window [par. 40 – ref. to spatial light modulators having digital micromirror devices (DMDs)]. Therefore, it would have been obvious to combine Cohn and Bartlett for the same reason and motivation as noted in the above rejection of claim 2.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as applied to claim 11, in view of Ferreira.
With respect to claim 16, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 11. But Cohn is silent about the limitation to adjust a variable optical attenuator to control the intensity pattern of the light traveling through the exit window. But Ferreira discloses the limitation adjust a variable optical attenuator to control the intensity pattern of the light traveling through the exit window [par. 1907]. Therefore, it would have been obvious to combine Cohn and Bartlett for the same reason and motivation as noted in the above rejection of claim 8.

With respect to claims 17-21, and when disregarding improper dependencies of claims 18-19 and 21 as noted in the above rejection of claims under 35 U.S.C. 112(d), the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3, 5, 4 and 8, respectively. Therefore, claims 17-21 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3, 5, 4 and 8, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Polichit, US 2019/0369217 A1, discloses system for optical distance detection.
Toledano et al., US 2019/0355784 A1, discloses vehicle navigation system.
Ouyang et al., US 2014/0204385 A1, discloses MEMS microdisplay optical imaging sensor systems.
Kirillov, DE 102019208109 A1, discloses light detection and ranging scanning system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485